          Case 4:20-cv-00386-JM Document 14 Filed 10/05/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION


JOSEPH HEAD                                                           PETITIONER


VS.                               4:20-cv-00386-JM/JTR


DEXTER PAYNE, Director,
Arkansas Division of Correction                                      RESPONDENT


                                       JUDGMENT

       Consistent with today’s Order, it is CONSIDERED, ORDERED, and ADJUDGED

that this habeas action is DISMISSED, with prejudice.

       DATED this 5th day of October, 2020.



                                             ____________________________________
                                                 UNITED STATES DISTRICT JUDGE
